INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION


The reply filed on 12/14/2022 is not fully responsive to the prior Ex Parte Quayle Office Action of 10/20/2021, because: Applicant’s amendment has broadened claim 79 by deleting the limitations “dual contact” and “mechanism”. It was clearly stated in the aforementioned Ex Parte Quayle Office action: “Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). Accordingly, no broadening amendments to the claims will be entered”. 
Furthermore, Applicant’s argument that, allegedly, “claim 79 is not broadened but is simply internally consistent as amended [sic]” is again not persuasive. Contrary to the Applicant’s position, in order to make said claim 79 internally consistent without broadening it, the claim should have been “amended to positively set forth said “dual contact mechanical switch mechanism” as a component of the “mechanical switch” introduced in line 2 of the claim”, as explained in the aforementioned Ex Parte Quayle Office action. 
The Office would like to reiterate that it was clearly stated in the aforementioned Ex Parte Quayle Office action: “For examination purposes the Office will interpret said “dual contact mechanical switch mechanism” accordingly, i.e., as a component of the “mechanical switch” introduced in line 2 of the claim”.  Further, it was also clearly stated that “The allowability of claim 79 resides in the overall structure and functionality of the apparatus as recited in the claim” (emphasis added). Therefore, said “dual contact mechanical switch mechanism” is a part of the “overall structure” the allowability is based upon.

  Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless Applicant corrects the deficiency and obtains an extension of time 
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an Applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835